April 14,2015


                                       No. 04-14-00897-CV


                      IN THE ESTATE OF WILLIAM THOMAS BOOTH


                       From the Probate Court No 2, Bexar County, Texas
                                 Trial Court No. 2012-PC-2786
                            Honorable Tom Rickhoff, Judge Presiding


                            ORDER          OF REFERRAL

       The Court, after extending the deadline to choose a mediator from April 3, 2015, to April 10,
2015, and after reviewing the responses of the parties, has determined that the dispute pending in this
Court is appropriate for referral to an Alternative Dispute Resolution procedure. Tex. Civ. Prac. &
Rem. Code Ann. § 154.021 (a) (Vernon 2005). It is therefore, ORDERED that this cause be referred to
a Mediated Settlement Conference which will be conducted by Joseph Casseb, an impartial person, as
Mediator. See id. §154.051.052.


        It is FURTHER ORDERED that all appellate deadlines are hereby suspended until May 28,
2015.


        It is FURTHER ORDERED that mediation shall commence at such place as the Mediator may
designate and proceed in accordance with the schedule set by the Mediator until completed, but in any
event the mediation shall be completed no later than forty-five (45) days from the date of this Order. The
Mediator shall file with the Clerk of Court within three (3) days of the completion of the mediation a
written report concerning the disposition of this appeal.

        It is FURTHER ORDERED that the Mediator shall be compensated and that parties in this cause
shall be equally responsible for its share of this obligation. Mediation fees shall ultimately be taxed as
court costs. See id. § 154.054.


        It is FURTHER ORDERED that all parties to this cause are directed to attend the Mediated
Settlement Conference with their counsel of record. The corporate party representative in attendance and
the individual party representatives shall have full authority to settle up to and including the judgment
amount. To facilitate this procedure the Mediator shall encourage and assist, but will not compel or
coerce the parties in reaching a settlement of the dispute. Unless the parties otherwise agree, all matters,
including the conduct and demeanor of the parties and their counsel during mediation, shall remain
confidential and shall never be disclosed to anyone, including this Court. See id. § 154.053.
         Provided the parties are able to settle all matters related to this appeal, the parties are directed to
file a joint motion requesting an appropriate disposition of this appeal within thirty (30) days of the date
of mediation.


       It is so ORDERED on April 14, 2015.




                                                        Marialyn-Barnarcf./Justice




       IN WITNESS WHEREOF. I have hereunto set my hand and affixed the seal of the said
court on this 14lh day of April. 2015.




                                                                    .jy
                                                           rfl/E. iffib. Clerk'